ON MOTION POE EEHEARINO
May 27, 1936
Me. Justice Córdova Davila
delivered the opinion of the court.
The defendant in an extensive and interesting brief moves for a reconsideration of our judgment, and insists that the information does not state facts sufficient to charge a crime, *438and that although. lie raised the question that the bill of particulars filed by the district attorney is not a pleading and does not cure the principal defects in the information, this court has failed to make any pronouncement on the latter question, for which reason, the defendant states that “we are in the same position that we were before we submitted the case to the final decision of this Honorable Court.”
Counsel for defendant says that as an attorney engaged in the active practice of his profession, he is interested in having it decided what is the effect and consequence in this Island of Puerto Rico of filing a bill of particulars respecting an information which he considers as insufficient, this being the reason which leads him to ask for a determination of the question raised by the appellant in his original brief.
The learned counsel maintains that his contention that the information, whether considered by itself or jointly with the bill of particulars, is insufficient, seems to have been misapprehended by this court. We think that counsel is the one who does not seem to have understood the opinion of this court, because we are not bound to decide whether or not a bill of particulars in a criminal case may be considered as an amendment to an information, where we have concluded that said information states facts sufficient to charge a public offense. In the opinion delivered by us we held that the information which served as a basis for the evidence introduced is sufficient to charge the offense, and in discussing the question raised by defendant we further said:
“According to the defendant, it should have been specifically stated in what consisted the alleged negligence, carelessness, or lack of circumspection attributed to the defendant. It is further urged that, as a general rule, the information is sufficient if it follows the wording of the statute, but that in the present ease the use of such language is not sufficient. It is contended that in an information against a chauffeur it is sufficient to allege that due to the gross negligence or carelessness of such chauffeur a collision occurred, because automobiles travel over the public highways and the mere fad of so traveling establishes an obligation or duty owing from the *439driver to tbe pedestrian, which, is not the case where the locomotive is operated on land belonging to the railroad company. In the instant case, according to the defendant, it was necessary to allege the existence of a public crossing or the concurrence of facts upon which arises the obligation or duty owing from the engineer to the person injured. This question was settled by us in the case of People v. Rodríguez, 47 P.R.R. 565, where we cited authorities holding that where a defendant is informed of the nature of the offense he is called upon to answer, it is unnecessary to set out in detail in what the negligence charged against him consisted. In State v. Watson, 216 Mo. 420, 432, 433, cited by us with approval in the above case, the following was said:
“ ‘It was not, in our judgment, essential that the information should undertake to set out in detail in what such carelessness, reck* lessness and culpable negligence consisted, but the charge that he operated and propelled this automobile along a public street carelessly, recklessly and with culpable negligence was in effect notifying the defendant that he was not using, operating or propelling his automobile in accordance with the law or the ordinances of the citjt regulating the use and operation of such machines.
“ 'Manifestly the defendant knew that he would have to meet the charge of carelessness, recklessness and culpable negligence in the operation of his automobile, and in meeting such charge doubtless his only defense would be that he operated and propelled such automobile in accordance with the laws and ordinances of the city, duty passed, regulating the running of such vehicles. The defendant could not have been misled by this charge. He could not have been taken by surprise. Under the allegations in this information he must have known that the State would undertake to develop every.fact which tended to establish any sort of negligence, carelessness or recklessness in the operation of that machine.’
“The information charges that the engineer was driving the en'gine with such negligence, carelessness, and lack of circumspection that the said engine collided with an oxcart, with the result that Crescencio Ramos, a human being, was gravely injured and died almost immediately in consequence of the injuries received. The information practically uses the language of the statute. It is true that it is not alleged therein that the engineer suffered or caused’ the engine to collide with the oxcart, but the equivalent language is used showing clearly that the negligence, carelessness, and lack of circumspection in operating the engine produced the collision which occasioned the accident.”
*440After establishing the above conclusions we said that “furthermore,” that is, in addition to the allegations set forth in the information, “in the bill of particulars, produced on motion of the defendant, it is stated that the negligence, carelessness, and lack of circumspection on the part of the defendant consisted in driving the locomotive at great speed and in failing to reduce such speed on approaching the place of the accident, and in not sounding the whistle nor the bell before reaching the said place, blowing the whistle almost at the moment the engine collided with the oxcart driven b;y Crescencio Ramos.”
In our opinion, the question has been decided. However, counsel for the defendant urges us to overrule the doctrine established by this court regarding the allegations that an information in cases of wrongful death should contain. Ve agree that there are courts which hold that when the death is caused by omission of duty or negligence all the facts and circumstances essential to show the negligence must be alleged in the information, but also there are courts which hold that when the acts of the defendants are alleged, the information is sufficient and there is no need to state in detail in what the negligence consisted. In general, an information is sufficient if it informs the defendant of the nature -of the offense with which he is charged. In our opinion, this last doctrine is the correct and just one, as it simplifies and aids the ends of justice without impairing the rights of the defendant. This is the trend of the more recent decisions, especially in those states having laws of criminal procedure' analogous or similar to ours.
In the case of State v. Gondeiro, 82 Mont. 530, 268 P. 507, the defendant demurred to the information on the ground of want of facts to charge a public offense. There the information charged that defendant with having, on or about August 14, 1927, in the country of Cascade, in the State of Montana, and before the filing of the information, committed the crime *441of manslaughter, in that the said defendant, did wilfully, unlawfully, knowingly, and feloniously kill one Mary Bykari, a human being, contrary to the form of the statute, etc. These were the only facts alléged against the defendant, who, while driving a car, killed a person who was riding in the same car, by reason of a collision with another car which was traveling in an opposite direction. The Supreme Court of Montana, in a very interesting and carefully-written opinion, held that the information was sufficient. Following are some of the grounds on which the court sustained the information:
“As every student of law knows, one accused of crime was greatly restricted in bis defense by the early laws of England. Because of this, solicitude for the accused brought into existence the common-law system of criminal pleading under which it was deemed necessary to state the offense charged with the greatest particularity. This was done sometimes to the point of absurdity. The reason given for the requirement was that the defendant might be fully informed as to the case against him to enable him to prepare for his defense. Availing himself of the technicalities provided by law, the criminal altogether too frequently went unwhipped of justice. He took advantage of the rules provided for his protection, and made the administration of the law little better than a public scandal. For centuries the system 'aided criminals in escaping the penalty of crime, to the great reproach of the law, without affording any assistance in the administration of justice.’ People v. Cronin, 34 Cal. 191. Illustrating this, the Supreme Court of California, in People v. King, 27 Cal. 507, 87 Am. Dec. 95, said:
“ ‘Under the pretense of informing the defendant of the nature of the charge against which he was called upon to defend, it was necessary, at the ancient common law, to describe the means by which the homicide was committed, and the nature and extent of the wound and its precise locality; from which it necessarily followed that a trifling variance between the proof and the allegation frequently defeated a conviction, no matter how manifest the guilt of the defendant.’
“To obviate this condition, the English Parliament over 75 years ago passed an ‘Act for further improving the administration of criminal justice.’ Section 4 thereof provided that in any indictment for murder or manslaughter ‘it shall not be necessary to set forth *442the manner in which or the means by which the death of the deceased was caused, but it shall be sufficient in every indictment for murder to charge that the defendant did feloniously, wilfully, and of his malice aforethought kill and murder the deceased, and it shall be sufficient in every indictment for manslaughter to charge that the defendant did feloniously kill and slay the deceased.’ 14 & 15 Vict. C. 100. A similar statute has been enacted in several of the United States. Over 60 years ago the Supreme Court of California, in People v. King, supra, said:
“ ‘A disposition to l'elax much of the ancient strictness in criminal proceedings has manifested itself in modern practice, and in harmony therewith the Legislature of this state has substituted in the place of the old, a new system of practice and pleading, which retains all the elements of the former so far as they are made necessary by a due regard for the substantial rights of a defendant, but discards all such elements as serve no good purpose, and only tend to embarrass and defeat the administration of justice. That system provides a few plain and simple rules by which to determine the sufficiency of pleadings, and declares that such rules shall be the test. Section 235.’
“Section 235, cited in the opinion, was reenacted as section 948 of the Penal Code of California. We borrowed it from California, and it appears in our 1921 Revised Codes as section 11841.”
The section above cited, -which is in force in California, Montana, Idaho, and other States, is equivalent to section 66 of our Code of Criminal Procedure, and reads as follows:
“All the forms of pleading in criminal actions, and the rules by which the sufficiency of pleadings is to be determined, are those prescribed by this code.”
The importance of this section in the state codes lies in the fact that, according to its provisions, the rules prescribed by the code are the. ones by which the sufficiency of pleadings in criminal causes must be determined. Such rules are embodied in sections 66, 71, 72, 75, and 82 of our Code of Criminal Procedure and in the corresponding sections of the codes of California, Idaho, and Montana. It goes without saying that the old rules are not binding on us, for obvious reasons, and because we must apply the provisions of the Code of Criminal Procedure.
*443In State v. Gee, 48 Idaho, 688, 248 P. 845, the Supreme Court of Idaho also says that the provisions embodied in section 8823 of the Compiled Statutes of said State were adopted for the purpose of abrogating the strictness of 'the common-law form of indictment. This Idaho case is very interesting. It studies and analyzes sections 8214, 8823, 8825, 8826, 8827, and 8834, of said Compiled Statutes, the first one of which is equivalent to section 203 of our Penal Code and the succeeding ones to sections 66, 71, 72, 75, and 82 of our Code of Criminal Procedure. In said case the defendant, who was driving a car, struck and killed one Harry Tage. The defendant was charged with manslaughter, it being alleged in the information that—
“Charles H. Gee of Boise, Ada County, Idaho, on or about the 9th day of March, 1928, in Boise, County of Ada, State of Idaho, then and there being, did then and there, willfully, unlawfully and feloniously kill one Harry Tage, a human being. All of which is contrary to the form, force and effect of the statute in such case made and provided, and against the peace and dignity of the State of Idaho. ’ ’
The defendant recognized “that informations in the State of Idaho couched in the language of the statute are held sufficient but he strenuously urges that where the state is prosecuting a charge of voluntary manslaughter, and relies upon violations of statute or commission of negligent acts, the information must set forth the manner and means of the commission of the homicide. ’ ’ The Supreme Court of Idaho sustained the sufficiency of the information, in the following terms:
“It may be conceded that a majority of the courts in this country, under the same or similar statutes, sustain appellant’s position. It is likewise apparent that the modern trend of judicial decision, evidenced by the opinions of this court above cited and the opinions of the highest tribunals of sister jurisdictions, is all toward a simpler, shorter form of indictment or information in criminal prosecutions . (Citations.)
*444“Mr. Chief Justice Gallaway of the Supreme Court of Montana, in a well-reasoned opinion {State v. Gondeiro, 82 Mont. 530, 268 P. 507, 509), sustains an information for manslaughter, under Mont. Rev. Codes 1921, sec. 10959, in a case where the facts were somewhat similar to those in the case at bar. . . .
“Before our C. S. see. 8214, was amended in 1921, supra, it was in the same language as Mont. Rev. Codes, sec. 10959, defining manslaughter, both being identical with the California statute defining the same crime. Our present statute is substantially the same as the Montana section referred to, and Mont. Rev. Codes 1921, sec. 11841, 11842, 11843, 11844, 11845, 11852, and 11853, are practically identical with our C. S. secs. 8823, 8824, 8825, 8826, 8827, 8834, 8835. The opinion in the Montana case is therefore of great persuasive force.
“If appellant had been simply charged with murder, and under proper evidence was convicted of manslaughter, the murder charge would sustain such conviction. (Citations.) Upon a charge of voluntary manslaughter, a conviction of involuntary manslaughter under statutes like ours, has been sustained. People v. Pearne, supra. And in any event, if defendant was not sufficiently informed by the terms of the information as to the charge he was required to meet, in a proper case he might demand a bill of particulars. While the right to do so is not recognized by our statutes, this court has held that a defendant would be entitled to such a bill in the sound discretion of the trial judge. . . .
“The information substantially conforms to the requirements of C. S. sec.. 8834, and other sections of the Penal Code referred to herein, and it does not appear that appellant has been deprived of any substantial right by being required to plead thereto.”
Section 203 of our Penal Code, which, defines the crime of manslaughter, both voluntary and involuntary, is identical with section 10959 of the Bevised Codes of Montana and substantially similar to section 8214 of the Compiled Statutes of Idaho. And section 8834, to which the Supreme Court of Idaho refers in the last paragraph of the opinion which we have just copied, is substantially the same as section 82 of our Code of Criminal Procedure, subdivision 6 of which says that “the act or omission charged as the offense is clearly and distinctly set forth in ordinary and concise language, *445without repetition, and in such manner as to enable a person of common understanding to know what is intended.”
The decisions already cited are enough. We think it is unnecessary to invoke the decisions of other state courts which hold the same doctrine. In some of them it is stated that it is not necessary to charge defendant’s duty in the premises, nor to allege culpable or any other degree of negligence eo nomine, nor to set out defendant’s acts in any other than general terms and as ultimate facts. To state more as to the latter would be to plead the evidence. State v. Lester, L.R.A. (N. S.) 1915 D. 201. Other decisions hold that the allegations of the indictment are sufficient when they put the defendant on notice that he was charged with killing the deceased by striking him with an automobile, driven in an unlawful, wilful, careless, and negligent manner. Madding v. State, 177 S. W. 410, 412.
The defendant, however, insistently maintains that those decisions are inapplicable to cases of wrongful death caused by a railroad company. We are unable to see the distinction. The provisions of the Code do not authorize the making of any distinction between an information for manslaughter filed against a locomotive engineer and one brought against the driver of an automobile. The same rules should be applied in both cases. The decisions which uphold the doctrine followed by this court are based on statutory law and cover all kinds of indictments or informations wherein the death of a person by reason of the culpable negligence or carelessness of another is charged.
Batifying the conclusions set forth in our former opinion, we uphold the sufficiency of the information in the present case, where, as we have said, it is alleged that Carmelo Pagán wilfully and unlawfully and while driving in his capacity as engineer a railway engine, acted so carelessly, negligently, and with such lack of circumspection that the said engine collided with an oxcart, with the result that grave injuries were inflicted on Crescencio Bamos, a human being, *446who died in consequence thereof almost immediately after the accident.
As to the question raised by counsel for the defendant in regard to the hill of particulars, we wish to state that the adjudicated cases maintain that the defects in an information are not cured by the fact that such a bill of particulars has been filed to give more information to the defendant. Almost all the cases examined by us refer to indictments, and some of them to that form of accusation which in American legal terminology is known as “information.” There is some difference between the charges made by a grand jury by means of an indictment and those made by a prosecuting attorney by means of an information. In the former case the prosecuting attorney can not amend the charges made by the grand jury; in the latter case he is empowered to amend the information. Can this be made through a bill of particulars? This is a question on which we do not desire to pass at this time. It is clear that the prosecuting attorney can not correct the defects in an indictment by means of a bill of particulars, charging new grounds, upon which the grand jury has not passed. (State v. Williams, 14 Tex. 98, 129.) However, there are courts which hold that a bill of particulars even when filed by the district attorney, can not have the effect of amending an information. (State v. Long, 129 La. 777, 56 So. 884.) Although this holding of the Supreme Court of Louisiana may be correct in that jurisdiction, we refrain from expressing any opinion regarding that question because we think that the same should be decided when it becomes necessary to do so, after a careful study and consideration.
There are some other points argued by the defendant in his motion for rehearing which we do not deem it necessary to consider, as they raise no new questions and in our opinion do not require any further discussion.
The motion for rehearing must be denied.